 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   JOE ANTHONY BARRIOS,          )   Case No. CV 18-7195-DOC (JPR)
                                   )
12                   Petitioner,   )
                                   )   ORDER ACCEPTING FINDINGS AND
13              v.                 )   RECOMMENDATIONS OF U.S.
                                   )   MAGISTRATE JUDGE
14   DEAN BORDERS, Warden,         )
                                   )
15                   Respondent.   )
                                   )
16
17        Pursuant to 28 U.S.C. § 636, the Court has reviewed the

18   Petition, records on file, and Report and Recommendation of U.S.

19   Magistrate Judge, which recommends that Respondent’s motion to

20   dismiss be granted and judgment be entered denying the Petition

21   as untimely and dismissing this action with prejudice.     On June

22   11, 2019, Respondent filed Objections to the R. & R., disputing

23   that the Court has subject-matter jurisdiction to hear the case.

24   On July 1, 2019, Petitioner filed Objections, mostly simply

25   repeating arguments from his opposition to the motion to dismiss.

26        Respondent complains that the Magistrate Judge erred in not

27   finding that the Court lacks subject-matter jurisdiction because

28   Petitioner was allegedly not “in custody” on the conviction he

                                        1
 1   challenges when he filed the Petition.   (Resp’t’s Objs. at 2-3.)
 2   Respondent points out, correctly, that the burden is on
 3   Petitioner to show his entitlement to habeas relief.   (Id. at 3
 4   (citing, among other cases, Silva v. Woodford, 279 F.3d 825, 835
 5   (9th Cir. 2002)).)   But that does not relieve Respondent of
 6   supporting his motion with actual evidence showing that
 7   Petitioner was no longer in custody on the challenged conviction.
 8   See Arbors at Desert Hot Springs, LLC v. Fed. Deposit Ins. Corp.,
 9   No. CV 10-8504-VBF (DTBx), 2011 WL 13217780, at *1 (C.D. Cal.
10   Mar. 24, 2011) (noting that once moving party “presents evidence”
11   to support motion to dismiss for lack of subject-matter
12   jurisdiction, then opposing party must present his own evidence).
13   Respondent presented no such evidence, nor did he cite to any in
14   the record.   (See Mot. Dismiss at 2.)   He simply asserted that
15   Petitioner was no longer in custody because his prison term had
16   expired.   (Id.)   In response, Petitioner submitted some evidence
17   tending to show that he still has a parole term left to serve
18   (see generally Pet’r’s Resp. to Suppl. Lodging), which as
19   Respondent acknowledges would mean that he was still “in custody”
20   (see Mot. Dismiss at 2).   Had the Magistrate Judge not given
21   Respondent an extra opportunity to submit actual evidence to
22   support his motion, the Court could simply have denied it based
23   on Petitioner’s evidence, slim as it was.
24        Indeed, some of Petitioner’s evidence is ambiguous, as
25   Respondent argues (see Resp’t’s Objs. at 2-3), because it is not
26   clear that it applies to the conviction challenged in the
27   Petition, although it might.   But the evidence Respondent finally
28   submitted after being ordered to do so also raises more questions

                                       2
 1   than it answers, for the reasons discussed in the R. & R.    (See
 2   R. & R. at 8-9.)   Respondent’s declarant, an acting case-records
 3   manager at Petitioner’s prison, provided no explanation for her
 4   conclusion that “Petitioner was discharged from parole [on the
 5   attempted-murder convictions] on August 15, 2002” (Lodged Doc. 8
 6   at 1), and the document she submitted in support does not show
 7   that, as explained by the Magistrate Judge (see R. & R. at 8-9).
 8   In fact, the provision of it on which Respondent relies expressly
 9   refers only to Petitioner’s prison sentence, not his parole term,
10   which might be why Petitioner submitted the same document to
11   support his position.   (See Lodged Doc. 8 at 1 (relying on Legal
12   Status Summary’s “discharged” date of “08/15/2002” for “total
13   time imposed” of “9y 0m 0d,” length of Petitioner’s prison
14   sentence, not his parole term); see also Pet’r’s Resp. to Suppl.
15   Lodging, Ex. 1 (same Legal Status Summary).)   Such a conclusory
16   assertion does not establish that Petitioner had no parole term
17   left on the relevant convictions when he filed the Petition.      See
18   Shakur v. Schriro, 514 F.3d 878, 887 (9th Cir. 2008) (refusing to
19   give weight to prison official’s “conclusory” affidavit
20   describing costs of inmates’ faith-based dietary requests); see
21   also Dreier v. United States, 106 F.3d 844, 847 (9th Cir. 1996)
22   (factual disputes pertinent to subject-matter jurisdiction are
23   viewed in light most favorable to nonmoving party).
24        Accordingly, the Magistrate Judge did not err in
25   recommending that the Court assume jurisdiction because
26   Petitioner might still have a parole term left to serve.    See
27   Murguia v. Martel, No. CV 09-3054-ODW(E)., 2009 WL 4980282, at
28   *2-3 (C.D. Cal. Dec. 16, 2009) (finding petitioner “in custody”

                                      3
 1   on challenged conviction when he had served prison sentence for
 2   it but had not yet served mandatory parole term and remained
 3   incarcerated on different conviction).
 4        As for Petitioner’s objections to the R. & R., he contends
 5   for the first time that he is entitled to equitable tolling
 6   because his attorney rendered ineffective assistance during his
 7   plea negotiations, his brother’s counsel coerced him into
 8   accepting a plea deal by promising to file an appeal arguing his
 9   innocence after his brother was released from jail, and he was
10   ignorant of the law.    (See Pet’r’s Objs. at 2-5.)   But he raised
11   each of these arguments to support his actual-innocence claim
12   (see Opp’n at 3-5, 7), and he now simply reframes them as
13   entitling him to equitable tolling (see Pet’r’s Objs. at 2-5).
14   In liberally construing Petitioner’s filings, however, the
15   Magistrate Judge already addressed whether these claims entitled
16   him to equitable tolling and concluded that they did not.      (See
17   R. & R. at 12-13.)    Indeed, as the Magistrate Judge noted, by
18   accepting the plea agreement Petitioner got exactly what he
19   bargained for: a more lenient sentence for his brother.    (R. & R.
20   at 23); see United States v. Yong, 926 F.3d 582, 591-92 (9th Cir.
21   2019) (finding guilty plea made in exchange for third-party
22   leniency to be voluntary).    Petitioner adds nothing in the
23   Objections to change that analysis.
24        Some of Petitioner’s factual assertions in his Objections
25   warrant a response.    He claims that during a recess in his
26   preliminary hearing the prosecutor threatened to “lock up”
27   witness Davis if he didn’t testify that Petitioner was the driver
28   of the car involved in the drive-by shooting.    (Objs. at 9; see

                                       4
 1   also Opp’n at 3 n.2 (Petitioner claiming, without evidentiary
 2   support, that “a couple of months after the preliminary hearing”
 3   someone told him he had “witnessed the pro[]secutor threaten
 4   Davis during the recess”).)   But he has never presented any
 5   evidence of these alleged threats, and as the Magistrate Judge
 6   noted, Davis’s testimony changed after a recess requested by the
 7   defense, not the prosecution, and he was thoroughly cross-
 8   examined on why he changed his testimony.    (See R. & R. at 7.)
 9        Petitioner also objects to the Magistrate Judge’s
10   observation that his claim that the alleged actual driver is now
11   in prison contradicted his assertion at his 2002 sentencing in
12   another case that the driver was “dead.”    (See Objs. at 11
13   (referring to R. & R. at 21).)    He claims the “dead” perpetrator
14   to whom he referred was as to a different prior crime of which he
15   was also allegedly unjustly convicted.    (Id.)   Regardless,
16   Petitioner still refuses to name the person he claims was the
17   actual perpetrator in this case (see id. at 12), substantially
18   undermining the strength of his “new evidence” of actual
19   innocence.
20        Having reviewed de novo those portions of the R. & R. to
21   which Petitioner objects, the Court agrees with and accepts the
22   findings and recommendations of the Magistrate Judge.    IT
23   THEREFORE IS ORDERED that Respondent’s motion to dismiss is
24   granted and that judgment be entered denying the Petition as
25   untimely and dismissing this action with prejudice.
26
27   DATED: August 20, 2019
                                      DAVID O. CARTER
28                                    U.S. DISTRICT JUDGE

                                        5
